     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 1 of 14. PageID #: 173




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO,
                               WESTERN DIVISION


DREWES FARM PARTNERSHIP,                  :
                                          :
             Plaintiff,                   :   CASE NO. 3:19-cv-00434-JZ
                                          :
      v.                                  :
                                          :   JUDGE JACK ZOUHARY
CITY OF TOLEDO,                           :
             Defendant,                   :
AND LAKE ERIE ECOSYSTEM et al.,           :
             Intervenor-Defendants.       :



                       MOTION TO INTERVENE
               OF OHIO ATTORNEY GENERAL DAVE YOST


       Pursuant to Fed. R. Civ. P. 24(a) and (b), Ohio Attorney General Dave Yost

respectfully requests leave to intervene as a Plaintiff in this proceeding. The State

has a significant interest in the protection of Lake Erie, which is a vital state

resource. Further, the State has a vested interest in the continued implementation

and enforcement of environmental, agricultural, and natural resources regulatory

programs. The State has been entrusted with the legal responsibility for exercising
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 2 of 14. PageID #: 174



this authority. As set forth in the attached memorandum in support, the State has a

fundamental interest in the subject matter of this proceeding and the disposition of

this action may impair or impede the State’s ability to protect its interests.


                                      Respectfully submitted,

                                      DAVE YOST
                                      Attorney General of Ohio


                                      /S/ Daniel J. Martin_______________
                                      Daniel J. Martin (0065249)
                                      Amanda M. Ferguson (0089576)
                                      Assistant Attorneys General
                                      Environmental Enforcement Section
                                      30 East Broad Street, 25th Floor
                                      Columbus, Ohio 43215
                                      Tel: 614-466-2766; Fax: 614-752-2441
                                      Daniel.Martin@ohioattorneygeneral.gov
                                      Amanda.Ferguson@ohioattorneygeneral.gov
                                      Attorneys for Movant and Proposed
                                      Intervenor-Plaintiff




                                           2
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 3 of 14. PageID #: 175




                        MEMORANDUM IN SUPPORT
   I. INTRODUCTION
      The City of Toledo Charter Amendment contradicts the State of Ohio’s
multi-faceted statutory, regulatory, and civil and criminal enforcement programs
that control water pollution in the State of Ohio. This includes Ohio’s

environmental, agricultural, and natural resources regulatory programs affecting
Lake Erie and the waters feeding it. Any ruling by this Court adverse to those laws
would hinder the State’s ability to enforce Ohio law. Linton v. Comm'r of Health
& Env't, 973 F.2d 1311, 1319 (6th Cir. 1992) (acknowledging that potential stare
decisis effects can be a sufficient basis for finding an impairment of interest). The
State, not the City of Toledo, is uniquely positioned to carry out the policies behind
those laws and to serve as their enforcement arm.
      The Charter Amendment also contradicts the Ohio Constitution. The Ohio
Constitution limits municipalities like Toledo in their exercise of their police
powers to enact and enforce local regulations so long as they do not conflict with
Ohio’s general laws. Oh. Const. Art. XVIII, § 3. Typically, municipal corporations
do not have the authority to enact laws that apply outside their limits. Instead, the

general laws of Ohio apply. See, e.g., State ex rel. Morrison v. Beck Energy Corp.,
143 Ohio St. 3d 271, 2015-Ohio-485, 37 N.E.3d 128 (State laws with state-wide
application preempt local ordinances that “discriminate, unfairly impede, or
obstruct” general laws regulating oil and gas activities.). Thus, any attempt to
assert the rights of local governments, which the Charter Amendment purports to

                                          3
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 4 of 14. PageID #: 176




do, are subject to comprehensive statewide regulations that prescribe general rules
of conduct for all Ohio citizens.      See, e.g., Mothers Against Drilling in our

Neighborhood v. State, 2016-Ohio-817, 60 N.E.3d 727, 731-33 (8th Dist.) (where a
local community declared an inalienable right to local self-government over oil and
gas drilling, asserting it to be unaffected by state or federal law, preemption is
appropriate under Ohio’s Constitution in light of a statewide regulatory scheme).
      The Court should grant the State's timely motion to intervene under Fed. R.
Civ. P. 24 in order to protect Ohio’s substantial interests in supporting its

agriculture, environmental, and natural resources laws.        No other party in the
action can adequately represent the State's interests. See Northeast Ohio Coalition
for the Homeless v. Blackwell, 467 F.3d 999, 1007-08 (6th Cir. 2006) (“an adverse
ruling could hinder the State's ability to litigate the validity of the Ohio law”). The
State’s Motion to Intervene is supported as a matter of right under Fed. R. Civ. P.
24(a) and by the permissive intervention provisions of Fed. R. Civ. P. 24(b).
II. ARGUMENT
      A. The State of Ohio is entitled to intervene as a matter of right under
         Fed. R. Civ. P. 24(a).
      The State of Ohio is entitled to intervene as a matter of right because it has

multiple important interests in this action and its interests will not be adequately
represented by any other party. Federal Rule of Civil Procedure 24(a) requires
courts to permit anyone to intervene (1) when a federal statute grants “an

unconditional right to intervene,” or (2) when the proposed intervenor claims an
interest in the action “and is so situated that disposing of the action may as a
                                          4
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 5 of 14. PageID #: 177




practical matter impair or impede the movant's ability to protect its interest, unless
existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a).

      The State of Ohio demonstrates the right to intervene as it satisfies the
requirements of the second provision of Rule 24(a).           The Sixth Circuit has
interpreted that provision to establish four elements that a proposed

intervenor under Rule 24(a) must meet: (1) the application to intervene is timely;
(2) the proposed intervenor has a “substantial legal interest in the case”; (3) the
proposed intervenor's ability to protect that legal interest in the absence of

intervention would be impaired; and (4) the parties already before the court would
not adequately represent the proposed intervenor's interest. Northeast Ohio
Coalition, 467 F.3d at 1007. The State satisfies all four requirements.

      1.     The State's motion is timely.
      The State filed this motion roughly one month after the Complaint was filed
and within eleven days after Plaintiff and the City of Toledo agreed to a
preliminary injunction enjoining the City from enforcing the Charter Amendment.
This case is in opening stages and the current parties to this action will suffer no
prejudice or undue burden due to the timing of the State’s proposed intervention.

In light of these circumstances, the motion is timely.        See Jansen v. City of
Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990).
      2.     The State has numerous and substantial legal interests that
             support its intervention in this case.
      The State of Ohio has a unique and substantial interest in defending its laws.
The U.S. Supreme Court has repeatedly recognized this interest. See, e.g., Maine
                                          5
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 6 of 14. PageID #: 178




v. Taylor, 477 U.S. 131, 137 (1986) (“[A] State clearly has a legitimate interest in
the continued enforceability of its own statutes.”). Ohio courts have followed suit

when considering the relationship between Ohio’s laws and local ordinances. See,
e.g., Mothers Against Drilling, 60 N.E.3d at 733. (“There is nothing in the Ohio
Constitution to suggest that the ‘people’ of a municipal corporation possess the

authority, independent and apart from the municipal corporation itself, to enact
local ordinances that conflict with state law.”). See also Beck Energy, 143 Ohio St.
3d at 133 (local powers of self-government cannot impinge on state-wide

regulatory matters). The vast scope of Ohio’s laws demonstrates the uniqueness of
Ohio’s interests. The Ohio Attorney General represents these interests as the chief
law officer for the State and all its departments. R.C. 109.02.

                a. Lake Erie is held by the State of Ohio in Public Trust.
      The Charter Amendment seeks to establish the Lake Erie Ecosystem as its
own legal identity and extend its authority to Lake Erie generally. This conflicts
with years of precedent and the Ohio Revised Code. The Ohio Supreme Court has
long recognized that the State holds ownership of the waters of Lake Erie and its

subaqueous land within the boundaries of Ohio as trustee for the protection of
public rights. State v. Cleveland & Pittsburgh RR. Co., 94 Ohio St. 61, syllabus
para. 6, 79, 113 N.E. 677 (1916). Further, R.C. 1506.10 provides that the waters of
Lake Erie together with the soil beneath and its contents “…do now belong and
have always, since the organization of the state of Ohio, belonged to the state as


                                          6
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 7 of 14. PageID #: 179




proprietor in trust for the people of the state, for the public uses to which they may
be adapted, subject to the powers of the United States government…”

      Ohio’s public trust over Lake Erie is indisputably the law in Ohio. And any
application and enforcement of the Charter Amendment conflicts with this law of
general application. The Charter Amendment also seeks to create a legal status for

Lake Erie that is distinct and independent of the State’s ownership in public trust.
As owner of these public trust lands and waters, Ohio has an important interest in
the outcome of the issues pending in this litigation.


             b.     General state laws regulate waters of the state, including
                    Lake Erie.
      Contrary to the Amendment’s language, regulation of discharges to Ohio’s
waters is governed by state law and administered either by Ohio EPA or by the
Ohio Department of Agriculture. Lake Erie and its tributaries are regulated. See,
e.g., R.C. 6111.01(H) (defining “waters of the state”). Ohio’s water pollution
control laws (R.C. Chapter 6111) and safe drinking water laws (R.C. Chapter
6109) are federally delegated programs that Ohio EPA administers. Under each of

them, Ohio EPA exerts regulatory authority pursuant to express statutory language.
See, e.g., R.C. 6111.03 and 6109.04. It does so by developing administrative rules,
issuing permits, licenses, certificates, etc., issuing administrative orders to cause
compliance, and referring both civil and criminal matters to the Attorney General’s
Office for prosecution. Id.; see also R.C. 6109.32, 6109.33, 6111.07, and 6111.09.


                                          7
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 8 of 14. PageID #: 180




Any of Ohio’s applicable permitting, regulatory, and enforcement programs would
be adversely affected by the Charter Amendment.

      Similar to Ohio EPA, the Ohio Department of Agriculture has its own
program for regulating water pollution from farm waste and runoff. See R.C.
Chapter 903. In addition, its Division of Soil and Water Conservation has the

authority to establish standards for management and conservation practices in
farming and animal feeding operations. See R.C. Chapter 939. The purpose of
these standards is to reduce pollution of waters of the state by soil sediment, animal

manure, and residual farm products. Further, the Director of Agriculture has
authority to designate watersheds in distress. Ohio Adm.Code 901:13-1-20. The
agency also has jurisdiction over permitting and over administrative enforcement.
See, e.g., R.C. 903.02 and 903.03. Civil enforcement is via referral to the Ohio
Attorney General. See, e.g., R.C. 903.16 and 939.07(B), (C), and (F). The Charter
Amendment would nullify the Department’s regulatory structure.
      Further, the Charter Amendment would undermine and conflict with permits
issued by the State to regulated entities. When pollution control permits are issued
by Ohio EPA or ODA, they undergo an administrative process and ultimately

result in final administrative decisions. The Charter Amendment’s provisions
purport to provide a veto over these state permitting decisions. Not only is this
counter to the doctrine of state preemption, but it also creates uncertainty and
confusion about the rights and responsibilities of current or prospective permitees
in the Lake Erie watershed.

                                          8
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 9 of 14. PageID #: 181




      Both the Ohio EPA and ODA water pollution control programs would be
eviscerated if the Charter Amendment’s provisions are enforced. Section 5 of the

Amendment purports to supersede any existing permits.             Thus, the Charter
Amendment could potentially be used to claim that facilities permitted by either
Ohio EPA or the Department of Agriculture are damaging the “Lake Erie

Ecosystem.” Further, Section 4 specifically purports to strip any “corporations” of
any defense provided by the issuance of a federal or state permit, and would thus
conflict with permits issued by the State.

      The Charter Amendment conflicts with general state laws and should be
subject to the same state preemption analysis the Ohio Supreme Court applied in
Beck Energy.
             c.    Additional state laws and agreements specifically regulate
                   Lake Erie.
       Ohio has many other legal interests—state, inter-state, and international—

directly impacting Lake Erie. Pursuant to R.C. 1522.12, ODNR’s Chief of the
Division of Water Resources has established a program to issue permits for the
withdrawal and consumptive use of water from Lake Erie. A permit holder may
retain the permit until it is abandoned. The Chief shall issue a permit if the
applicant meets the statutory criteria set forth under R.C. 1522.13.
      Additionally, Ohio law provides for the State to be a member of the Great

Lakes Basin Compact. R.C. 6161.01. The Compact is an intergovernmental
agency that provides for the usage and welfare of all water resources—industrial,
commercial, agricultural, water supply, residential, recreational, and other
                                             9
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 10 of 14. PageID #: 182




legitimate uses—of the Great Lakes Basin, including Lake Erie and its tributaries.
Its members are the states adjoining the Great Lakes and the provincial

governments of Ontario and Quebec, Canada. Ohio is also a member of the Great
Lakes-St. Lawrence River Basin Water Resources Compact, whose purpose is to
govern consumptive use of water in Lake Erie and the other Great Lakes. Its

membership and legal function are similar to the Great lakes Basin Compact. R.C.
1522.01 et seq.
      3. Inability to intervene could substantially impair the State’s ability to
         protect its interests.
      The Sixth Circuit recognizes that Ohio has “an independent interest in
defending the validity of Ohio laws and ensuring that those laws are enforced.”
Northeast Ohio Coalition, 467 F.3d at 1008.      The State is not required to show
the current representation would be inadequate; rather, it has the “minimal” burden
to show that an adverse ruling without granting intervention could result in a

“ruling [that] could hinder the State's ability to litigate the validity of the Ohio
law.” Northeast Ohio Coalition, 467 F.3d at 1007-08 and the cases cited therein.
This case may have future stare decisis effects that would impair the State's ability
to litigate the legal impact of the Charter Amendment on the State’s legal authority
in a later subsequent. Id. Intervention must be granted in light of these possible
legal impairments and the Sixth Circuit’s recognition that “a would-be intervenor

must show only that impairment of its substantial legal interest is possible if
intervention is denied.” Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1247 (6th


                                         10
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 11 of 14. PageID #: 183




Cir. 1997). As demonstrated above, numerous substantial legal impairments exist
in this matter. The State satisfies this requirement.

      4.     No other party is in a position to represent the interests of the
             State.
      The Ohio Attorney General is in the unique position of defending against the
foregoing legal impairments as chief law officer of the state. Not only does the

State hold Lake Erie in public trust, the Ohio EPA, the Department of Agriculture,
and the Department of Natural Resources statutes give the Attorney General legal
authority via referrals to enforce these laws. See, e.g., R.C. 903.16(C), 939.07(B),
1509.04(G), 6109.32, 6111.07(B).         Contrary to those statutes, the Charter
Amendment is an attempt to assert enforcement authority, both civil and criminal,
over entities within and well beyond Toledo that are already subject to state and/or
federal regulation. The generally applicable principle of law is that a municipal
ordinance will yield to a state statute if “(1) the ordinance is an exercise of the
police power, rather than of local self-government, (2) the statute is a general law,
and (3) the ordinance is in conflict with the statute.” Mendenhall v. Akron, 117
Ohio St. 3d 33, 2008-Ohio-270, ¶ 17, 881 N.E.2d 255. While private parties may
have other interests, only the State is positioned to safeguard all of Ohio’s broad

legal interests against conflicting local ordinances like the Charter Amendment,
which must yield to state law.
      This matter requires a statewide perspective. Jurisdiction to enforce Ohio’s
water pollution, safe drinking water, agriculture, and natural resources laws is
exclusively at the state level. The Charter Amendment’s reach is not local and
                                          11
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 12 of 14. PageID #: 184




would extend across much of Ohio. Many of the regulatory functions now being
claimed under the Charter Amendment have been delegated to Ohio by the federal

government—Ohio thus bears a legal responsibility only the State can
appropriately defend.
      In short, the State satisfies all of the requirements to intervene as a matter of

right under Fed. R. Civ. P. 24(a)(2).
      B. In the alternative, the State of Ohio is entitled to permissive
         intervention under Fed. R. Civ. P. 24(b).
      Alternatively, two provisions of Fed. R. Civ. P. 24(b) support the State’s
permissive intervention. First, the general provision grants courts discretion to
allow anyone to intervene who “has a claim or defense that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Second,
the government-specific provision allows courts to permit intervention when the
proposed intervenor is an arm of a State and a “party’s claim or defense is based
on . . . a statute or executive order administered by the officer or agency.” Fed. R.
Civ. P. 24(b)(2)(A). For the same reasons explained above, the State has an
interest in defending its statutes in this litigation. It thus qualifies for permissive

intervention under either the general or government-specific provisions of Fed. R.
Civ. P. 24(b).
   III.   CONCLUSION
      For these reasons, this Court should grant the State of Ohio's motion to
intervene.


                                          12
Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 13 of 14. PageID #: 185




                               Respectfully submitted,
                               DAVE YOST
                               Attorney General of Ohio


                               /S/ Daniel J. Martin_______________
                               Daniel J. Martin (0065249)
                               Amanda M. Ferguson (0089576)
                               Assistant Attorneys General
                               Environmental Enforcement Section
                               30 East Broad Street, 25th Floor
                               Columbus, Ohio 43215
                               Tel: 614-466-2766; Fax: 614-752-2441
                               Daniel.Martin@ohioattorneygeneral.gov
                               Amanda.Ferguson@ohioattorneygeneral.gov


                               Attorneys for   Movant      and    Proposed
                               Intervenor-Plaintiff




                                  13
     Case: 3:19-cv-00434-JZ Doc #: 13 Filed: 03/29/19 14 of 14. PageID #: 186



                         CERTIFICATE OF SERVICE

    I hereby certify that on March 29, 2019, the foregoing was filed electronically
through the Court's CM/ECF system, causing a copy of the same to be served by

electronic mail upon all counsel of record.


                                          /S/ Daniel J. Martin_______________
                                          Daniel J. Martin (0065249)
                                          Attorney for Movant and Proposed
                                          Intervenor-Plaintiff




                                         14
